Name: 80/636/EEC: Commission Decision of 16 June 1980 authorizing the Irish Government to grant certain exemptions in respect of national road transport operations from Community social legislation relating to road transport (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  European Union law;  organisation of transport;  Europe
 Date Published: 1980-07-10

 Avis juridique important|31980D063680/636/EEC: Commission Decision of 16 June 1980 authorizing the Irish Government to grant certain exemptions in respect of national road transport operations from Community social legislation relating to road transport (Only the English text is authentic) Official Journal L 176 , 10/07/1980 P. 0037 - 0037COMMISSION DECISION of 16 June 1980 authorizing the Irish Government to grant certain exemptions in respect of national road transport operations from Community social legislation relating to road transport (Only the English text is authentic) (80/636/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport (1), as last amended by Regulation (EEC) No 2829/77 (2), and in particular Article 14a (3) (a) thereof, Having regard to Council Regulation (EEC) No 1463/70 of 20 July 1970 on the introduction of recording equipment in road transport (3), as last amended by Regulation (EEC) No 2828/77 (4), and in particular Article 3 (3) thereof, Having regard to the application lodged by the Irish Government on 31 July 1979 requesting the Commission to authorize exemptions from Regulations (EEC) No 543/69 and (EEC) No 1463/70 for national transport operations using specialized vehicles, Whereas the derogations sought would exempt specialized vehicles covered by Article 14a (3) (a) of Regulation (EEC) No 543/69 from the provisions of that Regulation and from the obligation to use recording equipment (tachographs) ; whereas, because of their special features, the types of traffic in question are of minimal economic importance ; whereas, if the Community legislation in question is not applied to this traffic, there is no danger, particularly in view of the small number of vehicles involved, that competition on the transport market, road safety or worker's welfare would be impaired; Whereas Article 14a (5) of Regulation (EEC) No 543/69 provides that Member States shall take appropriate measures at the same time to keep an effective check on such transport so as to ensure that standards of social protection and road safety are not impaired, HAS ADOPTED THIS DECISION: Article 1 Ireland is hereby authorized: 1. to grant exemptions from the provisions of Regulation (EEC) No 543/69 for national transport operations with and uses of specialized vehicles in connection with: - the supplying of local markets, - door-to-door sales, - mobile banking, exchange and savings transactions, - the lending of books, records or cassettes, and mobile exhibitions, - for purposes of worship and cultural events; 2. to grant exemption, in respect of the vehicles used for the above transport operations, from the obligation to use a tachograph laid down in Regulation (EEC) No 1463/70. Article 2 Ireland shall inform the Commission of the measures taken in implementing this Decision. Article 3 This Decision is addressed to Ireland. Done at Brussels, 16 June 1980. For the Commission Richard BURKE Member of the Commission (1)Consolidated version of Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport (OJ No C 73, 17.3.1979). (2)OJ No L 334, 24.12.1977, p. 11. (3)OJ No L 164, 27.7.1970, p. 1. (4)OJ No L 334, 24.12.1977, p. 5.